Case 18-13983-JDW          Doc 13    Filed 10/24/18 Entered 10/24/18 11:16:15           Desc Main
                                     Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI


In re:
           Natasha Michelle Boyland                )             Case No:      18-13983-JDW
                                                   )
                                                   )
                                                   )
                  Debtor(s).                       )             Chapter:      7 


                                NOTICE OF DEFICIENT FILING



         The request that you filed is deficient for the reason(s) specified below.

       PLEASE TAKE NOTICE that corrections of such deficiencies must be accomplished
within 21 days from the date hereof. Subject to judicial review, failure to correct this deficiency
within 21 days from the date hereof may result in the pleading/document being stricken.

(X) THE AMENDMENT TO THE LIST OF CREDITORS WAS NOT ACCOMPANIED BY
THE $31.00 FILING FEE. THE FILER IS DIRECTED TO SUBMIT THE REQUIRED FEE

(X) THE AMENDMENT WAS NOT ACCOMPANIED BY A CERTIFICATE OF SERVICE
SHOWING SERVICE OF A NOTICE OF SAID AMENDMENT TO AFFECTED
CREDITORS, THE TRUSTEE AND THE U.S. TRUSTEE. A COPY OF THE PROPER
NOTICE FORM MAY BE OBTAINED FROM THE COURT WEBSITE AT
www.msnb.uscourts.gov. LOCATED UNDER BANKRUPTCY FORMS<NOTICE TO
ADDED CREDITOR< (CLF 156). THE FILER IS DIRECTED TO SUBMIT THE REQUIRED
CERTIFICATE OF SERVICE.

(X) A COPY OF THE MEETING OF CREDITORS (OFFICIAL FORM 309A) MUST BE
SERVED TO THE AFFECTED CREDITORS.

You have 21 days to return all required materials and fee to the Bankruptcy Court, however, the
Creditors that were added to the Creditor Matrix must be served immediately with the Notice
(CLF 156) and the Meeting of Creditors(Official Form 309A) .




                                                       SHALLANDA J. CLAY, CLERK
Case 18-13983-JDW   Doc 13     Filed 10/24/18 Entered 10/24/18 11:16:15   Desc Main
                               Document     Page 2 of 2
                                             By:
                                             Deputy Clerk
                                             703 Hwy. 145 North
                                             Aberdeen, MS 39730
                                             Telephone: (662) 369-2596

DATE OF ISSUANCE: 10-24-2018
